Electronically Filed
                                                          Supreme Court
                                                          SCWC-30517
                                                          31-OCT-2014
                                                          07:51 AM



                              SCWC-30517

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                           COLLEEN HANABUSA,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

 DEPARTMENT OF ENVIRONMENTAL SERVICES OF THE CITY AND COUNTY OF
 HONOLULU; DEPARTMENT OF PLANNING AND PERMITTING OF THE CITY AND
        COUNTY OF HONOLULU; CITY AND COUNTY OF HONOLULU,
                Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (NO. 30517; CIVIL NO. 08-1-2562)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant Colleen Hanabusa’s
Application for Writ of Certiorari filed on September 16, 2014,
is hereby rejected.
          DATED: Honolulu, Hawai#i, October 31, 2014.

Richard Naiwieha Wurdeman         /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Dana M. Viola and
Gary Y. Takeuchi,                 /s/ Sabrina S. McKenna
for respondents
                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson